MEMORANDUM **
Victor Ramos Cisneros, Ana Medina and Alma Ramos, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen as untimely, because petitioners did not file the motion within 90 days of the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and did not demonstrate a material change in circumstances in Mexico, see 8 C.F.R. § 1003.2(c)(3)(ii).
Petitioners’ reliance on Khourassany v, INS, 208 F.3d 1096, 1099 & n. 2 (9th Cir.2000) is misplaced. In that case, the 90-day time limit for motions to reopen did not apply because petitioner had been ordered deported before March 22, 1999. See 8 C.F.R. § 1208.18(b)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.